RANDOLPH, Circuit Judge,
concurring:
The Board thinks it an unfair labor practice for an employer, during an election campaign, to ask employees what they find wrong at the workplace. The Board’s theory is that in making the solicitation, the employer implies that something will be done to correct whatever problems are identified, which in turn implies that the employees do not need a union. See Reliance Elec. Co., 191 N.L.R.B. 44, 46, 1971 WL 31749 (1971), enforced, 457 F.2d 503 (6th Cir.1972). I have my doubts about this theory, but as the court points out, the company did not challenge it in this case. See op. at 102-03. The company’s argument was that the evidence did not make out a violation, an argument the court’s opinion rightly rejects. See id. at 103.